Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1921
                        Lower Tribunal No. 20-032
                          ________________


                         Cecilia Mattino, et al.,
                                 Appellants,

                                     vs.

                  City of Marathon, Florida, et al.,
                                 Appellees.



    An Appeal from the State of Florida, Department of Economic
Opportunity.

     Richard Grosso, P.A., and Richard Grosso (Plantation), for appellants.

      Shawn D. Smith, Key West City Attorney, and George B. Wallace,
Assistant City Attorney; Smith Hawks, PL, and Barton W. Smith, Nikki
Pappas and Christopher B. Deem, for appellees.

Before EMAS, MILLER and LOBREE, JJ.

     EMAS, J.
      I.    INTRODUCTION

      Appellants Cecilia Mattino, Naja Girard and Catherine Bosworth,

permanent residents of the Florida Keys, appeal from a final order of the

Department of Economic Opportunity (DEO), which determined that the

Comprehensive Plan Amendments adopted by the City of Key West, City of

Marathon and City of Islamorada (collectively the Cities) are in compliance

with Florida law. While appellants raise several claims,1 we write to address

only the contention that the Comprehensive Plan Amendments fail to

maintain a hurricane evacuation clearance time for permanent residents of

no more than 24 hours, as required by section 380.0552(9)(a)2., Florida

Statutes (2020). We agree and, for the reasons that follow, we reverse the

order as to the City of Marathon and City of Islamorada. However, we affirm

the order as it relates to the City of Key West.2



1
  We affirm without further discussion as to the additional claims raised by
appellants, which include: (1) the amendments violate the “internal
consistency” requirement in section 163.3177, Florida Statutes; (2) the two-
phase evacuation plan violates section 163.3177(1)(f)1., Florida Statutes,
because it is not supported by relevant and appropriate data and analysis;
and (3) the Agency erred in interpreting section 380.0552(7), Florida
Statutes, to allow the general “Principles for Guiding Development” to justify
non-compliance with the specific 24-hour evacuation time development cap
in section 380.0552(9)(a)(2).
2
  The cities of Marathon and Islamorada are located within the statutorily
designated “Florida Keys Area of Critical State Concern.” In 1984, the City
of Key West was designated an Area of Critical State Concern, pursuant to

                                       2
      II.    FACTUAL AND PROCEDURAL BACKGROUND

      A. The Florida Keys Area Protection Act and the 24-Hour Hurricane
         Evacuation Clearance Time Requirement

      Section 380.0552, Florida Statutes (2020), is known as the “Florida

Keys Area Protection Act.” First enacted in 1979, the Act designates the

Florida Keys as an Area of Critical State Concern, and expresses a

legislative intent to establish a land use management plan to protect the

Florida Keys environment, preserve the Keys’ unique character, promote

orderly and balanced growth, and protect and improve water quality.

Importantly for our purposes, the Legislature also expressed, through this

Act, its intent to:

      Provide affordable housing in close proximity to places of
      employment in the Florida Keys.

      Ensure that the population of the Florida Keys can be safely
      evacuated.

§ 380.0552(2)(d) and (j).

      In 2006, the Florida Legislature revised the Act, adding a provision that

all amendments to the comprehensive plans in the Florida Keys Area must



Chapter 28-36, Florida Administrative Code. As a result, Marathon and
Islamorada are subject to the requirements of section 380.0552(9)(a)2.,
while Key West is not. Key West is instead subject to the Principles for
Guiding Development contained in Florida Administrative Code, Rule 28-
36.003.


                                      3
be reviewed for compliance with the “[g]oals, objectives and policies to

protect public safety and welfare in the event of a natural disaster by

maintaining a hurricane evacuation clearance time for permanent

residents of no more than 24 hours.” § 380.0552(4)(e)2.,3 Fla. Stat. (2006)

(emphasis added). The statute further provides this evacuation clearance

time “shall be determined by a hurricane evacuation study conducted in

accordance with a professionally accepted methodology and approved by

the state land planning agency.” Id.

      B. The Cities’ Current Comprehensive Plans

      Each City’s current comprehensive plan includes a DEO work program

designed to address certain categories of concern. Relevant to this appeal,

the work program included a list of requirements that had to be satisfied by

July 1, 2012. Significant among them was a requirement that local

governments within the Florida Keys Area of Critical State Concern

(Islamorada and Marathon, but not Key West) enter into a memorandum of

understanding with DEO, the Division of Emergency Management and each

of the other Keys local governments to stipulate to “input variables and

assumptions, including regional considerations, for utilizing the Florida Keys



3
  The language of this provision has remained unchanged since its adoption
in 2006, but in 2010 was renumbered to section 380.0552(9)(a)2.


                                       4
Hurricane Evacuation Model or other models acceptable to the Department

to accurately depict evacuation clearance times for the population of the

Florida Keys.” Fla. Admin. Code R. 28-20.140. Further, the model had to be

run so as “to complete an analysis of maximum build-out capacity for the

Florida Keys Area of Critical State Concern, consistent with the requirement

to maintain a 24-hour evacuation clearance time and the Florida Keys

Carrying Capacity Study constraints.” Id.

      In 2012, the DEO created the Hurricane Evacuation Clearance Time

Workgroup (the Evacuation Workgroup), which held a series of public

workshops. The Evacuation Workgroup ultimately presented its findings and

selected a hurricane model (the Transportation Interface for Modeling

Evacuations, “TIME”) to accurately depict evacuation clearance times for the

population of the Keys Area of Critical State Concern and the Key West Area

of Critical State Concern. The selected scenario included the continuation

of then-existing annual building permit allocations and produced an

evacuation clearance time of 24 hours, with a future allocation of 3,500 new

residential building permits to be distributed over a ten-year period from 2013

to 2023. Each local government would be allotted their share of residential

building permits from the 3,500 additional units accounted for in the TIME

model.



                                      5
      This evacuation scenario assumed a two-phase evacuation plan, with

Phase I (the “first” 24-hour evacuation period) consisting of non-residents,

visitors, recreational vehicles, travel trailers, live-aboards (transient and non-

transient), military personnel, mobile home residents, special needs

residents, and hospital and nursing home patients. The Phase I evacuation

was further divided into two groups with military personnel, tourists, and

other non-residents ordered to evacuate approximately 48 hours in advance

of predicted arrival of tropical storm force winds; and mobile home residents,

special needs residents, and hospital and nursing home patients ordered to

evacuate approximately 36 hours in advance of predicted arrival of tropical

storm force winds.

      Phase II (the “second” 24-hour evacuation period) consisted of Florida

Keys permanent residents living in site-built homes (as opposed to

prefabricated units such as mobile homes). These permanent residents were

to be evacuated approximately 30 hours in advance of the predicted arrival

of tropical force storm winds.

         In 2012, Monroe County and the Cities entered into a memorandum

of understanding with DEO, agreeing to use the TIME model described

above.     The memorandum of understanding memorialized the staged

evacuation procedure ultimately adopted by the local governments:



                                        6
   • Approximately 48 hours in advance of tropical storm winds, a
     mandatory evacuation of non-residents, visitors, RVs, travel trailers,
     live-aboards (transient and non-transient), and military personnel from
     the Keys must be initiated.

   • Approximately 36 hours in advance of tropical storm winds, a
     mandatory evacuation of mobile home residents, special needs
     residents, and hospital and nursing home patients from the Keys shall
     be initiated.

   • Approximately 30 hours in advance of tropical storm winds, a
     mandatory phased evacuation of permanent residents by evacuation
     zone . . . shall be initiated.

      C. The Cities’ Amendments to the Comprehensive Plans

      The recent effort to address affordable housing in the Florida Keys

began in 2017, when DEO determined amendments to the comprehensive

plans were needed because the current regulatory structure did not allow for

adequate building permits to create affordable workforce housing for Florida

Keys residents. To address the issue, DEO developed The Keys Workforce

Housing Initiative (the Housing Initiative).

      The Housing Initiative allows for up to 1,300 new building permit

allocations for “workforce-affordable housing” throughout the Keys. The

Initiative’s stated goal is to support the Cities’ “workforce by alleviating

constraints on affordable housing,” and to “require new construction or

repurposed structures that participate[] to commit to evacuating renters in

the 48-24-hour window of evacuation.” This initiative includes a requirement


                                       7
that these new units be deed-restricted to ensure that “tenants evacuate

during the period in which transient units are required to evacuate.”

      Nevertheless, any amendments to a comprehensive plan must comply

with the statutory requirement of “maintaining a hurricane evacuation

clearance time for permanent residents of no more than 24 hours.” §

380.0552(9)(a)2., Fla. Stat. (2020).       In other words, the additional

development of affordable housing (and the accompaniment of additional

permanent residents) is legislatively capped to ensure that all permanent

residents can still safely evacuate the Florida Keys within a 24-hour period.

      As previously described, the current comprehensive plans rely upon a

two-phase evacuation plan in the event of a hurricane, and identify several

categories of people (e.g., visitors, tourists, permanent residents, etc.) for

evacuation over a combined 48-hour period. This 48-hour period is divided

into two separate 24-hour phases (Phase I and Phase II).

      The Comprehensive Plan Amendments (the Amendments) would add

those permanent residents living in the 1,300 new housing units to the

categories of people designated for Phase I evacuation (i.e., the “first” 24

hours). This would mean that permanent residents would be evacuated

during both Phase I and Phase II, and therefore the Cities would be




                                      8
evacuating permanent residents of the Keys over a two-phase, 48-hour

period:

      ► Phase I (the first 24-hour evacuation period) provides for mandatory

      evacuation of non-residents, visitors, recreational vehicles, travel

      trailers, live-aboards (transient and non-transient), military personnel,

      mobile home residents, special needs residents, hospital and nursing

      home patients, and permanent residents of the 1,300 affordable

      housing units approved for construction by the Amendments.

      ► Phase II (the second 24-hour evacuation period) provides for

      mandatory evacuation of all permanent residents living in site-built

      homes.

      The Cities thereafter adopted the Comprehensive Plan Amendments,

which allow new residential units to be built in Key West (300 to 700 units),

Islamorada (300 units) and Marathon (300 units). The Plan Amendments are

virtually identical in all material respects.   Consistent with the Housing

Initiative, the Comprehensive Plan Amendments require that the additional

units be deed-restricted for workforce affordable housing and—critically for

our purposes—that the new permanent residents of these 1,300 permanent

residential units evacuate in Phase I of the two-phase evacuation plan.




                                      9
      In 2018, appellants filed petitions for a formal administrative hearing

with DOAH, asserting that the Cities’ Comprehensive Plan Amendments are

inconsistent with and violate the statutory requirement of maintaining a 24-

hour evacuation clearance time for permanent residents. The administrative

law judge conducted a final hearing in December 2019, at which the parties

presented numerous witnesses and experts in support of their respective

positions. The administrative law judge issued a recommended order (and

later, a recommended order on remand following a hearing on exceptions

raised to the original order). DEO later issued its Final Order, adopting the

administrative law judge’s recommended order on remand, and determining

that the Comprehensive Plan Amendments do not violate section

380.0552(9)(a)2., and are otherwise in compliance with Florida law. This

appeal followed.

      III.   STANDARD OF REVIEW

      The Agency’s findings of fact are reviewed for competent substantial

evidence, while questions of law, including interpretation and construction of

statutory provisions, are reviewed de novo. Safirstein v. Dep't of Health, 271

So. 3d 1178, 1180 (Fla. 3d DCA 2019) (“Our standard of review of an

agency's interpretation of a statute is de novo. The standard of review of the

agency's findings of fact is that of competent, substantial evidence”)



                                     10
(quotation omitted). “[A] reviewing court may set aside agency action when

it finds that the action is dependent on findings of fact that are not supported

by substantial competent evidence in the record, there are material errors in

procedure, incorrect interpretations of law, or the agency abused its

discretion.” Galvan v. Dep't of Health, 285 So. 3d 975, 979 (Fla. 3d DCA

2019) (citing § 120.68, Fla. Stat. (2018)).

      IV.   DISCUSSION AND ANALYSIS

      Section 380.0552(9)(a)2. provides in relevant part:

    9) Modification to plans and regulations.--

    (a) Any land development regulation or element of a local
       comprehensive plan in the Florida Keys Area may be enacted,
       amended, or rescinded by a local government, but the
       enactment, amendment, or rescission becomes effective only
       upon approval by the state land planning agency. The state land
       planning agency shall review the proposed change to determine
       if it is in compliance with the principles for guiding development
       specified in chapter 27F-8, Florida Administrative Code, as
       amended effective August 23, 1984, and must approve or reject
       the requested changes within 60 days after receipt.
       Amendments to local comprehensive plans in the Florida
       Keys Area must also be reviewed for compliance with the
       following:
                                           ***
      2. Goals, objectives, and policies to protect public safety and
      welfare in the event of a natural disaster by maintaining a
      hurricane evacuation clearance time for permanent
      residents of no more than 24 hours. The hurricane evacuation
      clearance time shall be determined by a hurricane evacuation
      study conducted in accordance with a professionally accepted
      methodology and approved by the state land planning agency.



                                      11
(Emphasis added).

     We examine the statute, and construe its provisions, within the

framework established by longstanding principles of statutory construction:

     Legislative intent is the polestar that guides a court's statutory
     construction analysis, and “[t]o discern legislative intent, a court
     must look first and foremost at the actual language used in the
     statute.” Larimore v. State, 2 So. 3d 101, 106 (Fla. 2008). “It is a
     fundamental principle of statutory construction that where the
     language of a statute is plain and unambiguous there is no
     occasion for judicial interpretation.” Forsythe v. Longboat Key
     Beach Erosion Control Dist., 604 So. 2d 452, 454 (Fla. 1992).

DMB Inv. Tr. v. Islamorada, Vill. of Islands, 225 So. 3d 312, 317 (Fla. 3d

DCA 2017).

     A court's determination of the meaning of a statute begins with
     the language of the statute. If that language is clear, the statute
     is given its plain meaning, and the court does not look behind the
     statute's plain language for legislative intent or resort to rules of
     statutory construction.”

Halifax Hosp. Med. Ctr. v. State, 278 So. 3d 545, 547 (Fla. 2019) (citations

and quotations omitted).

     Under the Comprehensive Plan Amendments of Marathon and

Islamorada, the permanent residents of the newly added affordable housing

units must evacuate “in the 48 to 24-hour window of evacuation,” described

by the Cities as the “Phase I clearance window of evacuation.”

     However, the mandatory evacuation of these permanent residents in

Phase I of a 48-hour, two-phase evacuation plan means that permanent


                                      12
residents will be evacuating in both Phase I (the first 24-hour period) and in

Phase II (the second 24-hour period), resulting in a hurricane evacuation

clearance time for permanent residents of more than 24 hours. This violates

section 380.0552(9)(a)2., which unambiguously requires that amendments

to the comprehensive plan “maintain[] a hurricane evacuation clearance time

for permanent residents of no more than 24 hours.” (Emphasis added).

      Marathon and Islamorada counter that the statutory 24-hour

evacuation requirement can be met if evacuation of the permanent residents

living in these additional units can be completed within the first 24 hours of

a 48-hour evacuation scenario. But the statute does not contemplate, much

less permit, a “first” 24-hour or “Head Start” scenario for evacuation of some

of Florida Keys’ permanent residents, followed by an evacuation of the

remaining permanent residents in a second 24-hour period.           Instead, it

provides for a single, 24-hour evacuation clearance time for all permanent

residents.4


4
  Marathon and Islamorada do not dispute that, under the Amendments,
permanent residents are evacuated over a period of more than 24 hours.
Instead, they contend that their existing comprehensive plans already
provide for the evacuation of certain permanent residents in one 24-hour
period (e.g., mobile home residents) before the evacuation of permanent
residents in a second 24-hour period (e.g., residents of site-built homes), that
such plans were previously administratively deemed to be in compliance,
and that we should defer to such an administrative determination. We do
not agree. First, the validity of the current comprehensive plans is not before

                                      13
      Were we to hold that the Amendments—which provide for mandatory

evacuation of permanent residents over a two-phase, 48-hour period—

comply with section 380.0552(9)(a)2., so too would a three-phase (72-hour),

four-phase (96-hour), or five-phase (120-hour) evacuation plan, all of which

would simply be different in degree—but not different in kind—than the two-

phase evacuation plan under the Comprehensive Plan Amendments.




us, and is beyond our scope of review, which is limited to whether
“[a]mendments to local comprehensive plans in the Florida Keys Area”
comply with the required “hurricane evacuation clearance time for permanent
residents of no more than 24 hours.” § 380.0552(9)(a)2., Fla. Stat.
Additionally, while we recognize Florida courts have historically accorded
great deference to an administrative agency’s own interpretation of a statute
or rule it was charged with administering, see, e.g., United Grand Condo.
Owners Inc. v. Grand Condo. Ass’n, Inc., 929 So. 2d 24, 25 (Fla. 3d DCA
2006) (noting: “An administrative agency's interpretation of a statute which it
is legislatively charged with administering is entitled to great weight and
should not be overturned unless clearly erroneous”), Florida voters in 2018
adopted Article V, § 21 of the Florida Constitution, prohibiting such
deference:
      In interpreting a state statute or rule, a state court or an officer
      hearing an administrative action pursuant to general law may not
      defer to an administrative agency's interpretation of such statute
      or rule, and must instead interpret such statute or rule de novo.
Finally, we note that even before adoption of this constitutional amendment,
Florida law provided that “a court need not defer to an agency’s construction
or application of a statute if special agency expertise is not required, or if the
agency’s interpretation conflicts with the plain and ordinary meaning of the
statute.” Hous. Opportunities Project v. SPV Realty, LC, 212 So. 3d 419, 426
n. 9 (Fla. 3d DCA 2016) (quoting Fla. Hosp. v. Fla. Agency for Health Care
Admin., 823 So. 2d 844, 848 (Fla. 2d DCA 2002)).


                                       14
Marathon and Islamorada cannot avoid the plain and unambiguous

language of the statute merely by creating discrete “categories” of

permanent residents, each assigned a different 24-hour timeframe within

which to evacuate those permanent residents using the very same and

solitary roadway leading out of the Keys.5

      The 24-hour hurricane evacuation clearance time mandate is in

furtherance of the Florida Keys Area Protection Act’s goal of ensuring “that

the population of the Florida Keys can be safely evacuated.”6 It serves as

the counterpoint to the Act’s other stated goal of providing affordable housing

to Florida Keys permanent residents. The Act permits the development of

additional affordable workforce housing, but only to the extent that the well-


5
  To be clear, our holding does not prohibit a staggered evacuation of
permanent residents by geographical zones, categories, or phases. It simply
means that all permanent residents evacuating under any such plan must do
so within 24 hours as required by the statute.
6
  Martin Senterfitt, Monroe County’s Director of Emergency Management,
testified at the hearing that, while rapid intensification storms are not a
“common occurrence,” they are possible and require that permanent
residents be able to evacuate in a 24-hour period:
      A rapid intensification storm is a storm that—just as its name
      implies. It rapidly grows over a period of 24 hours, much—much
      faster than a normal storm would grow.
                                    ***
      We may have less than 48 hours, and so I’ve challenged all of
      our citizens in the community to ask themselves, if you only had
      24-hour notice, how would that impact your planning?


                                      15
being of its permanent residents can be maintained by ensuring that such

increased housing does not threaten their safe evacuation in the event of a

natural disaster. The two-phase evacuation plan contained in Marathon and

Islamorada’s Comprehensive Plan Amendments fails to meet the statute’s

mandate, and the Department of Economic Opportunity (DEO) erred in

concluding that the Comprehensive Plan Amendments by Marathon and

Islamorada were in compliance with the applicable requirements of Florida

law.

       We are keenly aware of the well-intended objectives and meritorious

goals embodied within the Comprehensive Plan Amendments of Marathon

and Islamorada. We further acknowledge the substantial challenge those

cities face in attempting to balance the competing interests at stake.

Nevertheless, we “do not have the authority to ignore plain and unambiguous

language under the guise of interpretation.” Housing Opportunities Project v.

SPV Realty, LC, 212 So. 3d 419, 421 (Fla. 3d DCA 2016) (quoting 2A

Sutherland Statutory Construction § 46:4 (7th ed.) (November 2016

Update)).

       Indeed, “unambiguous language is not subject to judicial construction,

however wise it may seem to alter the plain language.” State v. Jett, 626 So.

2d 691, 693 (Fla. 1993). If the plain language of the statutory text does not



                                     16
properly reflect the legislative intent, it falls upon that body, and not this court,

to amend the statute to reflect that intent. See Crosby v. Nat’l Foreign Trade

Council, 530 U.S. 363, 390-91 (2000) (Scalia, J., concurring) (“The only

reliable indication of that [legislative] intent—the only thing we know for sure

can be attributed to all of them—is the words of the bill that they voted to

make law”); Fla. Convalescent Ctrs. v. Somberg, 840 So. 2d 998, 1001 (Fla.

2003) (“Logically, if the Legislature had intended for the Nursing Home Act

to be limited by the Wrongful Death Act, it would have said so, rather than

broadly providing not only for damages but also for a personal representative

to claim those damages”).

      V.     CONCLUSION

      We reverse the final order as to the cities of Marathon and Islamorada

because     their   Comprehensive       Plan    Amendments        violate   section

380.0552(9)(a)2.,      Florida    Statutes     (2020),    which     requires    that

“[a]mendments to local comprehensive plans in the Florida Keys . . .

maintain[] a hurricane evacuation clearance time for permanent residents of

no more than 24 hours.” We affirm the final order in all other respects, and

affirm en toto as to the City of Key West. The cause is remanded for further

proceedings consistent with this opinion.




                                         17